El Juez Asociado Sr. HutchisoN,
emitió la opinión del tribunal.
En la petición interesando la expedición de nn auto de certiorari presentada en este caso se alega que en la Corte de Distrito de Aguadilla en el caso sobre administración judicial de los bienes del finado Víctor Martínez y Martínez se nombró un administrador en mayo 7 de 1917; que en la ape-lación interpuesta por el peticionario en este caso, opositor en aquellos procedimientos, esta corte con fecha 19 de febrero de 1918 confirmó la resolución de la corte de distrito; que contra la sentencia dictada por esta corte se estableció recurso de apelación que está pendiente ante la Corte de Circuito de Apelaciones sita en Boston; que el peticionario presentó una moción en esta corte para que una vez perfeccionada la ape-lación contra la resolución de mayo 7 de 1917 se tuviesen por suspendidos los efectos de la sentencia, y que esta corte así lo resolvió en su citada sentencia de febrero 19 de 1918; que la corte de distrito en mayo 10 de 1918 separó de su cargo al administrador, concediéndole treinta días para liquidar y ren-dir sus cuentas; que a pesar de todo ésto la corte de distrito siguió tramitando los mencionados procedimientos y ejecu-*96tando la referida resolución apelada, dictando entre otras re-soluciones, las siguientes:
En mayo 20 de 1918, una orden disponiendo el pago de $132 por el administrador a un notario por el inventario otor-gado ante él en septiembre 16 de 1917, y copia del mismo, •resolución que le fué notificada el mismo día al administra-dor, pero el peticionario no fué notificado ni de dicha reso-lución, ni de la solicitud de la misma.
En mayo 10 de 1918, una orden disponiendo el pago de $2,500 por el administrador a ciertos abogados por supuestos servicios profesionales y desembolsos en defensa del juez (sic) y de los menores y en conesión con la apelación pen-diente ante la Corte de Circuito, sin notificación al peticio-nario de dicha resolución ni de la solicitud de la misma.
En febrero 5 de 1918, a instancias del administrador, dos órdenes notificando a diferentes deudores hipotecarios para el pago a dicho administrador de créditos debidos al peticio-nario, notificando a dichos deudores hipotecarios pero sin no-tificar al peticionario en cada instancia la citada orden, ni la solicitud de la misma.
Que en mayo 8 de 1918, el peticionario fué notificado de que se había nombrado por la corte un contador-partidor, y que al mismo tiempo fué citado para una partición que había de llevarse a cabo el día veinte de dicho mes, sin previa no-tificación o conocimiento por el peticionario del nombra-miento de dicho contador-partidor, ni de sus aptitudes y con-diciones para el cargo, habiéndose desestimado en mayo 20 de 1918 una moción de reconsideración presentada por el peti-cionario.
Que la moción del administrador para que se ordenase al peticionario y a su mayordomo a comparecer a mostrar causa por qué no debieran ser castigados por desacato por razón de los supuestos actos cometidos fuera de la corte, sin especi-ficar el lugar en que ocurrieron, la corte inferior señaló para la vista de dicha moción el día 2 de noviembre de 1917, y por su sentencia de mayo 21 de 1918, impuso al peticionario *97una multa de $200 y condenó tanto al peticionario como a su. mayordomo a treinta días de cárcel, de la cual sentencia no> se le dio copia al peticionario a pesar de haberla reclamado.
Que el administrador, por moción de mayo 8 de 1918, de-claró y afirmó que el ingreso obtenido en la referida admi-nistración basta mayo 5 de 1918, alcanzaba a $7,519.78.
En la petición se señalaron como errores las siguientes ‘ ‘ infracciones ’ ’;
A. De los artículos 297 y 298 del Código de Enjuiciamiento Civil en relación con la doctrina sentada por esta corte en su sentencia de febrero 19 de 1918;
B. De los artículos 354-356 del Código Civil en relación con el artículo 1186 del mismo código y con los artículos 24. 25 y 26 de la Ley Hipotecaria;
C. Del artículo 135 del Código de Enjuiciamiento Civil y la regla 4a. de las de la corte de distrito;
D. De la Ley de Procedimientos Legales Especiales de marzo 9 de 1905 en relación con el artículo 1816 del Código de Enjuiciamiento Civil de 1885, y de la jurisprudencia esta-blecida por esta corte en el caso de Sabater v. Escudero, 23 D. P. R. 854, y de la sentencia del Tribunal Supremo de España de 21 de abril de 1896.
E. Del artículo 67 de la Ley de Procedimientos Legales Especiales tal cual fué enmendada por la ley de mayo 8 de 1906;
P. De los artículos 1221 y 1224 del Código Civil en rela-ción con la Ley de Procedimientos Legales Especiales y el artículo 1226 del mismo Código Civil;
G. Del artículo 355 del Código Civil en relación con la' Ley de Procedimientos Legales Especiales de 1905.
En la súplica se pide que se anulen las resoluciones de octubre 27 de 1917, febrero 5 y mayo 20 de 1918 y la orden nombrando el contador-partidor, que se urdene la entrega al peticionario de los $7,519.78, y los demás que se hubieren cobrado por ser rentas y productos de los bienes partícula-*98res del peticionario, y la entrega al peticionario de todos los bienes de su propiedad que le ban sido indebidamente ocu-pados y cuya exclusión se solicita con sus rentas y produc-tos por el certiorari No. 227, porque habiéndose separado al administrador, dichos bienes se hallan abandonados y consis-ten en su mayor parte de cultivos de café, cañas y frutos me-nores; y que le concedan las costas, gastos, desembolsos y honorarios de abog’ado.
En el acto de la vista el peticionario estuvo representado por un compañero suyo que radicó un “alegato adicional”, suscrito por él mismo y por el peticionario, presentando en una forma más o menos plausible las principales cuestiones formuladas en el alegato original y levantando una o dos cuestiones nuevas.
En el alegato suplementario somete el peticionario los puntos siguientes:
I.
Que la apelación para ante esta corte de la sentencia dic-tada por la corte de distrito decretando la administración judicial y desestimando la oposición a dicha administración priva a la corte de distrito de sus facultades para seguir, actuando en el asunto hasta tanto se resuelva por esta corte la apelación establecida.
II.
Que la apelación interpuesta contra la decisión de esta corte para ante la Corte de Circuito de Apelaciones y la re-misión de los autos a aquella corte transfiere la jurisdicción a esta última.
III.
Que la fianza prestada por el administrador judicial, en la que uno de los fiadores es abogado de dicho administra-dor y en la que los fiadores no llenan los requisitos que la ley prescribe, es nula, y también lo son los actos realizados por el administrador bajo esa garantía.
*99IY.
La sentencia condenando al peticionario por desacato es totalmente nula.
V.
Otros Motivos de Nulidad.
1. La corte aparece resolviendo incidentes sustanciales sin celebrar vista alguna sobre los mismos y dar así oportu-nidad a las partes para la debida presentación y sumisión de las cuestiones planteadas. Así ocurrió: (a) en cuanto a la primitiva fianza del administrador; (ó) con-referencia a la suspensión del procedimiento; (c) con referencia a la reso-lución ordenando al deudor Méndez el pago de ciertas sumas al administrador; (d) con referencia a la resolución sobre fianza siispensiva y de reconsideración de la misma; y (e) otros casos sobre los cuales, en interés de la brevedad, sólo cita el peticionario los pasajes del récord en que se encuen-tran.
2. También se invita la atención de esta corte hacia los pagos autorizados por la corte de distrito con cargo a los fondos de la administración, especialmente en lo que se re-fiere a los honorarios de abogado y la moción pidiendo el pago de los mismos:
Se impugna también la validez de los pagos ordenados por cuanto se autorizaron cuatro días después de haberse dictado una orden destituyendo al administrador.
El nombramiento del contador-partidor es también, según el peticionario, nulo e ineficaz.
En el caso de Martínez v. Crosas, 25 D. P. R. 789, 791, refiriéndose a la orden de mayo 7 de 1917, dijo esta corte:
“Sin que entremos a considerar si dicha resolución es apelable o no opinamos que en el caso de que lo sea lo será únicamente en un solo efecto.”
Más tarde, en el de Martínez v. Martínez, 26 D. P. R. *100156, 157, refiriéndonos a la anterior decisión que acabamos de mencionar, indicamos que—
“El certiorari fué propiamente denegado en ese caso y aunque se admitiera que cuando se bace oposición a una solicitud pidiendo un administrador judicial el caso viene a ser contencioso, y la apelación' entonces debe regirse por los preceptos de los artículos 297 y 298 del Código de Enjuiciamiento Civil, la denegatoria del certiorari siempre se sostendría por las razones expuestas en el último párrafo de la opinión. ’ ’
Aunque no fué entonces necesario decidir y no lo decidi-mos en tantas palabras, como lo pretende el peticionario en este caso, que la apelación perfeccionada contra la sentencia de mayo 7 de 1917 produjo la suspensión de los procedimien-tos, sin embargo el pasaje citado volvió a abrir la cuestión para ulterior consideración y así lo quiso y fué entendido por esta corte en aquella fecha. En realidad de verdad, nos in-clinábamos a creer entonces y ulteriores reflecciones nos han convencido de que el criterio más correcto sobre la materia es el que sostiene el apelante en el caso de Martínez v. Martínez, el peticionario en este caso.
La segunda proposición del peticionario, aunque es cier-ta por lo general, no puede sostenerse,en el sentido en que se pretende en el presente caso. En apelación contra sen-tencia de esta corte, la fianza, para que pueda surtir efectos de supersedeas, deberá proveer para responder tanto de los daños y perjuicios como de las costas. Foster’s Fed. Prac., tomo 3, p. 2482, sec. 703; 3 C. J. págs. 1273, 1294, 1296; 2 R. C. L. págs. 117, 122, 124; Taylor, Jurisdiction and Procedure of the U. S. Sup. Ct., 214; Ann. Cases, 1912 A, 259; Covington Stock Yards v. Keith, 121 U. S. 248.
Los únicos actos del administrador que se pretende hallar-se viciados de los alegados defectos de la fianza son la toma de posesión en mayo 29 y junio 4 y la presentación de un informe y cuentas de gastos. Que los fiadores en el affidavit de justificación no cumplieron sustancialmente con los requi-sitos estatutorios no aparece de manera alguna fuera de toda *101duda. Poco después se sustituyó con una nueva fianza y no se lia demostrado perjuicio' alguno. La aprobación de la pri-mera fianza por la corte de distrito no lia sido impugnada en la petición, ni la fianza en ella mencionada. Dadas las cir-cunstancias, la indicación hedía por primera vez en el ale-gato suplementario tres días antes de la vista llegó dema-siado tarde y no demanda seria consideración. •
La orden disponiendo la expedición de un mandamiento al marshal mandándole a poner al administrador en posesión'de determinados bienes raíces, cuya ejecución resistió el peticio-nario, fuá dictada en septiembre 29 de 1917, como resultado de una moción presentada el día anterior. La orden para mostrar causa por la que no debiera castigarse al peticionario por desacato está fechada en octubre 27 de 1917, y le fué servida dos días después. La vista se celebró en noviembre 2 de 1917.
Así pues, no sólo todos los procedimientos relativos al desacato, salvo solamente la sentencia pronunciada en mayo 21 de 1918, sino que también los incidentes que les precedie-ron y que produjeron semejante resultado tuvieron lugar mientras la apelación interpuesta contra la orden nombrando el administrador estaba pendiente de resolución ante esta corte. Como corolario de la conclusión a que hemos llegado con referencia a los efectos de dicha apelación, se sigue que la corte inferior no tenía facultades para actuar. 13 C. J. 54. Debe añadirse,- además, que todo el procedimiento tuvo lugar después de nuestra decisión de julio 28 de 1917, en el caso de Martínez v. Crosas, supra, y que la corte de distrito, sin duda, descansó en la opinión de ese caso.
La cuestión de la validez de los procedimientos por desa-cato es lo que motivó la expedición de este auto, y no nece-sitamos discutir detalladamente cada uno de los puntos téc-nicos que han podido sugerir la ingenuidad del peticionario o de su abogado. Eespecto de las materias no resueltas an-teriormente, algunas de ellas ni siquiera se mencionan en la petición, otras no fueron impugnadas en la corte inferior, ni *102se ha demostrado perjuicio sustancial alguno, y la mayor parte, si no todas ellas, pudieron revisarse en apelación.
La sentencia de mayo 21 de 1918 y las órdenes de octubre 27 de 1917 y febrero 5 de 1918 deben ser revocadas.

Revocadas las órdenes de octubre 27, 1917, febrero 5 de 1918 y mayo 21, 1918 recu- ■ rridas.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Al-drey disintieron.